 Case 1:19-cv-01102-RJJ-PJG ECF No. 34 filed 10/09/20 PageID.287 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



DONNELL WILLIAMS,

               Plaintiff,
                                                             CASE NO. 1:19-CV-1102
v.
                                                             HON. ROBERT J. JONKER
UNKNOWN EDLINGER, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 31) and Plaintiff’s Objections (ECF No. 32). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept,
       reject, or modify the recommended disposition; receive further evidence; or return
       the matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. The Court finds the Magistrate

Judge’s Report and Recommendation, which recommends granting in part and denying in part
 Case 1:19-cv-01102-RJJ-PJG ECF No. 34 filed 10/09/20 PageID.288 Page 2 of 2


the motion for summary judgment filed by Defendants Edlinger and Ray, factually sound and

legally correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation in any persuasive way. The objections primarily amplify arguments Plaintiff

has already made and the Magistrate Judge has already addressed properly. Nothing in Plaintiff’s

objections changes the core analysis in this case. For the very reasons the Report and

Recommendation details, Defendants Edlinger and Ray are entitled to summary judgment for

lack of exhaustion as to the allegedly retaliatory searches of Plaintiff’s cell and person, and are

not entitled to summary judgment for lack of exhaustion as to Plaintiff’s claim that they were

involved in the decision to terminate his job as a wheelchair pusher and retaliated against him for

filing grievances against their co-workers.

         ACCORDINGLY, IT IS ORDERED:

         1.        The Report and Recommendation of the Magistrate Judge (ECF No. 31) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.        The Motion for Summary Judgment filed by Defendants Edlinger and Ray (ECF

No. 22) is GRANTED to the extent Defendants seek dismissal for lack of exhaustion of the

remaining claims of allegedly retaliatory searches of Plaintiff’s cell and person, and is DENIED

in all other respects. Plaintiff’s claim that Defendants were involved in the decision to terminate

Plaintiff’s job as a wheelchair pusher and retaliated against Plaintiff for filing grievances against

their co-workers may proceed.


Dated:        October 9, 2020                 /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
